Exhibit 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree, as of August 6, 2014, that only one statement containing the information required by Schedule 13D, and each amendment thereto, need be filed with respect to the ownership by each of the undersigned of Shares of Crystal Rock Holdings, Inc., and such statement to which this Joint Filing Agreement is attached as Exhibit 1 is filed on behalf of each of the undersigned. HENRY E. BAKER /s/ Bruce MacDonald, Attorney-in-Fact for Henry E. Baker Name: Henry E. Baker JOHN B. BAKER /s/ Bruce MacDonald, Attorney-in-Fact for John B. Baker Name: John B. Baker PETER K. BAKER /s/ Bruce MacDonald, Attorney-in-Fact for Peter K. Baker Name: Peter K. Baker ROSS S. RAPAPORT /s/ Bruce MacDonald, Attorney-in-Fact for Ross S. Rapaport Name: Ross S. Rapaport, individually and as trustee of each of U/T/A dated 12/16/91 F/B/O Joan Baker et al., Peter K. Baker Life Insurance Trust, and John B. Baker Life Insurance Trust Schedule 1 Transactions by the Reporting Persons in Common Stock During the Prior Sixty Days Name of Person effecting transaction Date Number of Shares of Common Stock Purchased/Sold Price Per Share of Common Stock Nature of Transactions Henry E. Baker August 6, 2014 N/A Shares gifted John B. Baker August 6, 2014 N/A Received shares as gift Peter K. Baker August 6, 2014 N/A Received Shares as gift
